Citation Nr: 0703150	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dizziness, to include Meniere's disease.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  A 
rating decision dated in August 2002 denied service 
connection for a disability manifested by dizziness, and a 
July 2004 rating decision denied service connection for 
depression and PTSD.

This issue of service connection for a disability manifested 
by dizziness was previously before the Board in January 2004 
and was remanded for additional development.

Subsequent to the issuance of a supplemental statement of the 
case (SOC) in March 2006, the RO received and associated with 
the veteran's claims folder VA psychiatric records dated in 
February 2006, May 2006, and July 2006.  The RO noted the 
presence of the records and determined that an additional 
SSOC for service connection for PTSD and depression was not 
necessary as the aforementioned evidence was duplicative or 
contained the same evidence as that already of record.  The 
Board observes that the newly received evidence simply shows 
current psychiatric disability and does not discuss etiology 
of the psychiatric disorders.  As such, the February 2006, 
May 2006, and July 2006 VA psychiatric records are not 
pertinent (as the issue of whether the veteran has a current 
psychiatric disability is not in dispute), and an additional 
SSOC is not required.  See 38 C.F.R. § 19.31(b)(1).


FINDINGS OF FACT

1.  The competent evidence does not establish that a 
disability manifested by dizziness, to include Meniere's 
disease, is causally related to active service.

2.  The competent evidence does not establish that depression 
or other psychiatric disability (other than PTSD) is causally 
related to active service.

3.  The veteran did not engage in combat with the enemy.

4.  An inservice stressor has not been verified by the 
objective evidence of record.


CONCLUSIONS OF LAW

1.  A disability manifested by dizziness, to include 
Meniere's disease, was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).

3.  PTSD was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via July 2002 and May 2004 letters, the veteran was informed 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letters informed the veteran that he should 
submit any medical evidence pertinent to his claim.  VCAA 
notice was provided to the appellant prior to the initial 
adjudications.  Pelegrini.  The veteran has received notice 
regarding the assignment of a disability rating and effective 
date for the award of benefits sought.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  
Examinations with an opinion as to a possible relationship 
between the claimed disabilities and the veteran's military 
service have been undertaken.  38 C.F.R. § 3.159(c)(4).  The 
veteran has not identified any pertinent, obtainable evidence 
that remains outstanding.  VA's duties to notify and assist 
are met.  Accordingly, the Board will address the merits of 
the claims.


Legal Criteria and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

I.  Disability manifested by dizziness, to include Meniere's 
disease

Diagnoses such as Meniere's syndrome, vestibular dysfunction, 
and balance dysfunction are of record.  As such, the first 
element of service connection is satisfied.  However, the 
remaining criteria for a grant of service connection have not 
been met, as will be discussed.

The veteran's service medical records, including the May 1969 
service separation examination, reflect no complaints, 
treatments or findings related to dizziness.  On the report 
of medical history portion of his separation examination, the 
veteran specifically denied that he had any problem with 
dizziness or fainting spells.

In the foregoing review of the veteran's service medical 
records, it is apparent that those records show that the 
veteran did not have a disability manifested by dizziness, to 
include Meniere's disease, during his military service.  The 
absence of such findings during the veteran's active duty 
service, however, does not preclude a grant of service 
connection.  Indeed, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board finds that the competent medical evidence fails to 
establish that the veteran's disability manifested by 
dizziness, to include Meniere's disease, is related to his 
military service.  First, the Board observes that such 
disability was not noted until years following service, and 
was not discussed or noted in the September 1984 statement by 
the veteran's private physician.  Further, no medical 
professional has linked a disability manifested by dizziness 
to service, and, in fact, the August 2004 VA examiner 
specifically stated that there was no such relationship.  The 
August 2004 VA examiner's opinion was given following an 
examination of the veteran and a review of the veteran's 
claims file.

In sum, the Board finds that the competent medical evidence 
fails to establish a link between the veteran's service and a 
disability manifested by dizziness, to include Meniere's 
disease, and the claim must be denied.

II.  Depression

The veteran contends that he should be service connected for 
psychiatric disability incurred during service.  The Board 
notes that in this portion of the decision the term 
psychiatric disability refers to psychiatric disability other 
than PTSD.

In evaluating the claim, the applicable presumptive 
provisions are for consideration.  Under 38 C.F.R. § 
3.309(a), a psychosis is regarded as a chronic disease.  
However, the Board notes that there does not appear to be any 
psychosis clinically documented of record.  Having considered 
presumptive service connection in the present case, the Board 
will now address the issue of direct service connection on a 
nonpresumptive basis.

Of record is a diagnosis of mood disorder, and, as such, the 
first element of service connection is satisfied.  However, 
the remaining criteria for a grant of service connection have 
not been met, as will be discussed.

The veteran's May 1969 service separation examination noted 
that the psychiatric evaluation was normal.  The veteran 
specifically denied having any problems with depression or 
nervous trouble of any sort as medical history at the time of 
his service separation examination.  In the foregoing review 
of the veteran's service medical records, it is apparent that 
those records show that the veteran did not have a 
psychiatric disability during his military service.

A VA progress note dated in January 2004 noted that the 
veteran's chief complaint was that some days he did not care 
whether he lived or died.  The veteran indicated that he was 
doing well with his moods until about a year and a half ago 
when he started having problems with his balance.  The 
veteran indicated that he had never been seen by a 
psychiatrist, had never been on any psychiatric medications, 
and had never been hospitalized for psychiatric reasons.  He 
indicated that he had had problems with depression after he 
was unable to work because of the medical problems he was 
having with his balance.  The Axis I assessment included 
adjustment disorder with depressed mood.

In a letter dated in August 2004 a VA staff psychiatrist 
indicated that they had treated the veteran since 
January 2004.  The examiner stated that the "veteran's 
psychiatric problems started during his childhood but were 
worsened by his experiences in Vietnam and he was able to 
deal with them to some extent until he was unable to work 
because of his general medical problems and the psychiatric 
symptoms surfaced at that time again."  The diagnoses 
included a mood disorder due to general medical problems.

VA psychiatric notes dated in December 2005 and May 2006 
noted an assessment of mood disorder due to general medical 
problems.

The Board here observes that medical professionals have 
tended to link the veteran's psychiatric problems to his 
general medical problems and not to service.  While the 
August 2004 VA psychiatrist indicated that the veteran's 
psychiatric problems may have worsened "by his experiences 
in Vietnam," the VA psychiatrist indicated that the 
veteran's psychiatric problems "started during his 
childhood."  Further, a closer examination of the August 
2004 letter reveals that the VA psychiatrist was essentially 
referencing the veteran's PTSD (which is addressed in the 
following portion of this decision).  To the extent the 
August 2004 psychiatrist was referencing psychiatric 
disability other than PTSD, the Board notes that there is no 
discussion of the fact that service medical records noted no 
such symptoms.

In short, psychiatric disability was not noted during 
service, and a psychiatric diagnosis was not made until some 
25 years following service.  Further, VA mental health 
professionals have essentially linked the veteran's 
psychiatric problems to either general medical problems, or 
to reported events during his childhood.  However, there is 
no clinical evidence of a psychiatric disability prior to 
service.  As such, the Board finds that the competent medical 
evidence fails to establish a link between the veteran's 
psychiatric disability and his service.  As the preponderance 
of the evidence is against the claim, it must be denied.

III.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

VA records in the veteran's claims file contain diagnoses of 
PTSD.  The Board notes, however, that a diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor which has been verified from official 
sources or if there is credible supporting evidence from 
another source that a stressor claimed by the veteran 
occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  Indeed, there is no service department 
evidence that the veteran engaged in combat, and so service 
connection for PTSD requires credible supporting evidence 
that a claimed inservice stressor actually occurred.  38 
C.F.R. § 3.304(f).

The veteran's May 1969 service separation examination noted 
that psychiatric evaluation was normal.  The veteran 
specifically denied having any problems with depression or 
nervous trouble of any sort as medical history at the time of 
his service separation examination.  

As noted, while VA treatment records contain diagnoses of 
PTSD, the records do not note specific in-service stressors 
supporting the PTSD diagnosis.  Moreover, the PTSD diagnosis 
on the June 2004 VA PTSD examination has been linked to 
unverified military stressors.

The veteran's stressors, as reported in a March 2004 letter, 
include 1) being in a fire fight shortly after arrival to his 
unit; 2) having two of his service comrades being poisoned by 
the Viet Cong; 3) being subjected to an attack with a six-
foot rocket stuck in the ground about three feet away that 
did not detonate and remembering being so scared that he "ran 
like hell" to find someone to defuse it; 4) remembering an 
ammunition dump being hit by mortar fire, that blew up, and 
caused him to suffer a concussion, as it blew him four feet 
into the ground; and 5) being overrun by a thousand or more 
Viet Cong.

In October 2005, the RO sent a letter to the veteran 
requesting additional information concerning his stressors.  
The letter stated, in pertinent part, as follows:

You stated that your stressors were that 
you lost multiple friends to enemy 
gunshots and mortar fire, that there was 
a mortar and rocket attack where a rocket 
stuck in ground, ammo dump was hit by 
mortar and blown up and there was a night 
battle where your unit was overrun by 
Vietnamese.

In order to verify these stressors with 
U.S. Armed Service Center for Unit 
Records Research, we need to know the 
approximate month and year that they 
occurred (or at a minimum a two month 
time frame), the names of the personnel 
killed, and a specific location where the 
stressor took place.  If you can provide 
buddy statements from soldiers assigned 
with you at the time of the stressor, it 
will help with your claim.

A questionnaire was enclosed and the veteran was asked to 
respond within 30 days in an effort to expedite his claim.

In December 2005 the veteran submitted statements from 
relatives and people who knew him after service.  The veteran 
did not submit any additional information concerning his 
stressors as requested in the October 2005 RO letter.

In January 2006 the RO made a formal verification of stressor 
memorandum.  The memorandum stated, in pertinent part, as 
follows:

The veteran's stressor letter provided a 
vague time line of service in Vietnam.  
According to his personnel records, he 
was in Vietnam, from May 4, 1968, to 
May 19, 1969.  The veteran states that he 
was at base camp Bobcat for approximately 
two months (May to June approximately), 
then he was sent to Hill 837 for a couple 
of months (July-August approximately), 
then to "Tropo school" for 30 days 
(approximately September 1968) and then 
sent to Dong Tam (approximately October).  
Based on this approximate timeline, we 
are unable to corroborate his claimed 
stressors based on Internet research and 
other documentation.  The extracts from 
the United States Military Assistance 
Command, do not support the veteran's 
contentions for specific stressors.  The 
buddy statements and the lay statements 
that the veteran submitted do not 
corroborate his claimed stressors, they 
relate only to his behavior after he got 
home from service.

The memorandum then went on to list the evidence considered 
which included extracts from headquarters of combat units in 
Vietnam.  

After a careful review of the evidence, including the 
statement from the veteran's relatives, the Board must 
conclude that a claimed stressor has not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).

The record in this case does not allow for application of the 
liberalized standard for PTSD claims established in Pentecost 
v. Principi, 16 Vet. App. 124 (2002) since there is no 
independent evidence of events he described.  Unlike the 
situation in Pentecost where there existed specific dates 
when attacks occurred and morning report information from 
which personal exposure could be inferred, the record in this 
case contains only vague references without any specificity 
from which the veteran's personal exposure could be inferred.  
The Board observes that the veteran did not provide such 
information as requested in the October 2005 RO letter.

While the question of whether a proven stressor is sufficient 
to support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators.  See Cohen.  Further, the 
matter of whether there is credible supporting evidence of a 
veteran's account of a stressor is a question of fact and 
credibility to be determined by the Board.  The lack of 
sufficiently credible supporting evidence of a claimed 
stressor is the determinative factor in this case.

In short, all of the requirements for service connection for 
PTSD have not been fulfilled, and, consequently, entitlement 
to service connection for PTSD is not established.

IV.  Conclusion

While the Board does not doubt the sincerity of the veteran's 
belief regarding the issues on appeal, and the veteran's 
statements and the veteran's relatives' statements in this 
regard have been reviewed, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by dizziness, 
to include Meniere's disease, is denied.

Service connection for depression is denied.

Service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


